     Case 3:20-cv-00442-DJN Document 60 Filed 10/26/20 Page 1 of 2 PageID# 524




                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division

CYNTHIA ADVANI MARSHALL,                               )
                   Plaintiff,                          )
                                                       )
v.                                                     )       Civil Action No.: 3:20-cv-442
                                                       )
JOHN MARSHALL, ET AL.,                                 )
                     Defendants.                       )

                   CORRECTION TO DEFENDANT JOHN MARSHALL’S
                   REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS

         The Defendant John Marshall, by and through the undersigned counsel, respectfully

submits the following correction to his Reply Brief in Support of Motion to Dismiss (ECF Doc#

57):

         1.     The third and fourth sentences of the second paragraph on page eight of Defendant

John Marshall’s Reply Brief state:

         Moreover, this allegation entirely misstates the law as it relates to Social Security
         surviving spouse benefits. As a former spouse of 58 years, the Marshall
         Defendants’ mother is entitled to surviving spouse social security benefits,
         regardless of her divorce from Watson Marshall and his subsequent remarriage.


         2.     These sentences omitted the adjective “ex” and should properly state:

         Moreover, this allegation entirely misstates the law as it relates to Social Security
         surviving ex-spouse benefits. As a former spouse of 58 years, the Marshall
         Defendants’ mother is entitled to surviving ex-spouse social security benefits,
         regardless of her divorce from Watson Marshall and his subsequent remarriage.

         3.     For purposes of clarity and to the extent that it is otherwise unclear, Defendant John

Marshall does not contend that anyone other than the plaintiff was married to Watson Marshall at

the time of his death and confirms his understanding that the plaintiff is the surviving spouse of

Watson Marshall. Likewise, Annie Marshall, is the surviving ex-spouse of Watson Marshall.
  Case 3:20-cv-00442-DJN Document 60 Filed 10/26/20 Page 2 of 2 PageID# 525




       WHEREFORE the Defendant John Marshall, by and through the undersigned counsel,

respectfully submits the above-referenced correction to his Reply Brief in Support of Motion to

Dismiss.

DATED: October 26, 2020               JOHN MARSHALL

                                      By Counsel

                                      /s/ Caroline V. Davis ____
                                      Caroline V. Davis, Esquire (VSB# 48123)
                                      David L. Hauck, Esquire (VSB# 20565)
                                      Justin S. Gravatt, Esquire (VSB# 65506)
                                      Duane, Hauck, Davis, Gravatt & Campbell, P.C.
                                      100 West Franklin Street, Ste. 100
                                      Richmond, VA 23220
                                      Telephone:      (804) 644-7400
                                      Facsimile:      (804) 303-8911
                                      Email:          cdavis@dhdgclaw.com
                                                      dhauck@dhdgclaw.com
                                                      jgravatt@dhdgclaw.com


                                          CERTIFICATE

        I hereby certify that on October 26, 2020, I electronically filed the foregoing pleading with
the Clerk of Court using the CM/ECF system, which will send a notification of such filing (NEF)
to all parties.

                                                   /s/ Caroline V. Davis
                                                       Caroline V. Davis
